Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 1 of 24 Page ID
                                #:14377


 1   MARK POE (S.B. #223714)
      mpoe@gawpoe.com
 2   RANDOLPH GAW (S.B. #223718)
 3   rgaw@gawpoe.com
     SAMUEL SONG (S.B. #245007)
 4   ssong@gawpoe.com
     VICTOR MENG (S.B. #254102)
 5   vmeng@gawpoe.com
     GAW | POE LLP
 6   4 Embarcadero Center, Suite 1400
 7   San Francisco, CA 94111
     Telephone: (415) 766-7451
 8   Facsimile: (415) 737-0642
 9   Attorneys for Plaintiffs Trendsettah USA,
     Inc. and Trend Settah, Inc.
10
11
                        UNITED STATES DISTRICT COURT
12
                       CENTRAL DISTRICT OF CALIFORNIA
13
                                 SOUTHERN DIVISION
14
15    TRENDSETTAH USA, INC. and                  Case No. 8:14-CV-01664-JDS (DFMx)
      TREND SETTAH, INC.
16                                               PLAINTIFFS’ POST-MANDATE
                        Plaintiffs,              MOTION FOR ATTORNEYS’ FEES,
17                                               EXPENSES, AND POST-
            v.                                   JUDGMENT INTEREST;
18
                                                 MEMORANDUM IN SUPPORT
19    SWISHER INTERNATIONAL,                     THEREOF
      INC.
20                                               Judge:       The Hon. James V. Selna
                        Defendant.
                                                 Courtroom:   Courtroom 10C
21                                               Date:        August 5, 2019
22                                               Time:        1:30 p.m.
23
24
25
26
27
28
                                                       PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                              ATTORNEYS’ FEES AND EXPENSES
                                                             CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 2 of 24 Page ID
                                #:14378


 1                         NOTICE OF MOTION AND MOTION
 2         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3         NOTICE IS HEREBY GIVEN that on August 5, 2019 at 1:30 p.m., or as
 4   soon thereafter as the matter may be heard, before the Honorable James V. Selna,
 5   United States District Court for the Central District of California, located in
 6   Courtroom 10C, 411 West Fourth Street, Santa Ana, CA 92701-4516, plaintiffs
 7   Trendsettah USA, Inc. and Trend Settah, Inc. (together, “Trendsettah”) will, and
 8   hereby do, move for an order awarding:
 9         1. Attorneys’ fees to Trendsettah of at least $11,125,134.00;
10         2. $649,538.34 in disbursements incurred in prosecuting this action; and
11         3. Post-judgment interest of $669.74 from the April 14, 2016 Judgment
12             (ECF No. 216) through the date of full payment.
13          Trendsettah respectfully submits this memorandum in support of its motion
14   for reasonable attorneys’ fees and expenses pursuant to the fee-shifting provision in
15   the Private Label Agreements between the parties; the Clayton Act, 15 U.S.C. § 15;
16   Federal Rule of Civil Procedure 54(d), and Civil Local Rule 54-10. This motion is
17   based on this Notice and the accompanying Memorandum of Points and
18   Authorities; the concurrently filed Declarations of Mark Poe, Gerald Knapton, Eric
19   Citron, Tatum Hilmoe, and Ramzy Rahib; the exhibits to those declarations,
20   argument by counsel at the hearing before this Court; and all papers and records in
21   this matter.
22         This motion is made following the conference of counsel pursuant to Local
23   Rule 7-3 that took place on July 1, 2019.
24   Dated: July 8, 2019                          GAW | POE LLP
25
                                                  By:
26                                                      Mark Poe
                                                        Attorneys for Plaintiffs
27
28
                                                          PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                                 ATTORNEYS’ FEES AND EXPENSES
                                                                CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 3 of 24 Page ID
                                #:14379


 1                                            TABLE OF CONTENTS
 2
     PROCEDURAL BACKGROUND ............................................................................ 2
 3
           A. The Jury’s Verdict and Result of the Post-trial Motions ............................ 2
 4
           B.     Trendsettah’s Prior Motion for Attorneys’ Fees ......................................... 2
 5
           C.     The Appeal and Mandate ............................................................................ 3
 6
     ARGUMENT .............................................................................................................. 4
 7
     I.    the components of trendsettah’s request. ............................................................ 4
 8
           A. Attorneys’ Fees ........................................................................................... 4
 9
           B.     Disbursements and Costs ............................................................................ 6
10
           C.     Postjudgment Interest .................................................................................. 6
11
12   II.   TRENDSETTAH’S REQUESTED HOURS AND RATES ARE
           REASONABLE. ................................................................................................. 6
13
           A. Trendsettah Is Entitled to Recover Its Attorney Fees Under the Fee-
14            Shifting Provision of the PLAs, and Under the Clayton Act. ..................... 6
15         B.     The Hours Trendsettah’s Counsel Expended Are Reasonable. .................. 8
16         C.     The Rates Claimed By Trendsettah’s Counsel Are Also Reasonable. ..... 10
17         D. Trendsettah Is Entitled To At Least A 2.0 Multiplier Under Governing
              Florida Law. .............................................................................................. 13
18
     III. Trendsettah IS ENTITLED TO ALL OF ITS DISBURSEMENTS. ............... 17
19
20   IV. TRENDSETTAH IS ENTITLED TO POST-JUDGMENT INTEREST FROM
         THE DATE OF THE INITIAL JUDGMENT. ................................................. 18
21
     CONCLUSION......................................................................................................... 19
22
23
24
25
26
27
28
                                                                              PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                               - ii -                ATTORNEYS’ FEES AND EXPENSES
                                                                                    CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 4 of 24 Page ID
                                #:14380


 1                                           TABLE OF AUTHORITIES
 2
                                                                                                                          Page(s)
 3
     Federal Cases
 4
     Adams v. City of Rialto,
 5
       Nos. EDCV 04-155-VAP (SGLx), EDCV 04-1032 VAP, 2006 WL
 6     7090890 (C.D. Cal. July 20, 2006)........................................................................ 8
 7   Aerotec Int’l, Inc. v. Honeywell Int’l, Inc.,
 8      836 F.3d 1171 (9th Cir. 2016) ............................................................................... 2
 9   In re Am. Apparel, Inc. S’holder Litig.,
         No. CV10-06352 MMM, 2014 WL 10212865 (C.D. Cal. July 28,
10
         2014) .................................................................................................................... 11
11
     Armstrong v. Davis,
12     318 F.3d 965 (9th Cir. 2003) ................................................................................. 8
13
     Blum v. Stenson,
14      465 U.S. 886 (1984) ............................................................................................ 10
15   Burlington v. Dague,
16     505 U.S. 557 (1992) .............................................................................................. 8
17   Charlebois v. Angels Baseball LP,
18
       993 F. Supp. 2d 1109 (C.D. Cal. 2012) ............................................................... 11

19   Christiansburg Garment Co. v. E.E.O.C.,
       434 U.S. 412 (1978) .............................................................................................. 7
20
21   ConsumerInfo.com, Inc. v. Money Mgmt Int’l, Inc.,
       No. CV 07-04275, 2009 WL 52163 (C.D. Cal. Jan. 8, 2009) ............................. 11
22
     Masimo Corp. v. Tyco Health Care Group, L.P.,
23     No. CV 02-4770 MRP, 2007 WL 5279897 (C.D. Cal. Nov. 5,
24     2007) ................................................................................................................ 9, 10
25   Medcom Holding Co. v. Baxter Travenol Laboratories,
26     200 F.3d 518 (7th Cir. 1999) ................................................................................. 7

27   Missouri v. Jenkins,
       491 U.S. 274 (1989) ............................................................................................ 11
28
                                                                                  PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                                  - iii -                ATTORNEYS’ FEES AND EXPENSES
                                                                                        CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 5 of 24 Page ID
                                #:14381


 1   Moreno v. City of Sacramento,
 2     534 F.3d 1106 (9th Cir. 2008) ........................................................................... 8, 9

 3   Rutti v. Lojack Corp.,
        No. 06-cv-350-DOC-JCX, 2012 WL 3151077 (C.D. Cal. July 31,
 4
        2012) .................................................................................................................... 11
 5
     Schwartz v. Sec’y of Health and Human Servs.,
 6      73 F.3d 895 (9th Cir. 1995) ................................................................................. 11
 7
     Stetson v. Grissom,
 8      821 F.3d 1157 (9th Cir. 2016) ............................................................................. 11
 9   Twin City Sportservice, Inc. v. Charles O. Finley & Co., Inc.,
10     676 F.2d 1291 (9th Cir. 1982) ............................................................................... 8
11   Other State Cases
12   Bell v. U.S.B. Acquisition Co.,
13      734 So. 2d 403 (Fla. 1999) .................................................................................. 13
14   Cysco Enterprises, Inc. v. Hardeman Family Joint Venture, Ltd.,
       2002 WL 31833724 (Tex. App. Dec. 19, 2002) ................................................... 7
15
16   Florida Patient’s Comp. Fund v. Rowe,
        472 So.2d 1145 (Fla. 1985) ................................................................................. 14
17
18
     Joyce v. Federated Nat’l Ins. Co.,
        228 So. 3d 1122 (Fla. 2017) ......................................................................... passim
19
     Pappert v. Mobilinium Assocs. V.,
20     512 So. 2d 1096 (Fla. Dist. Ct. App. 1987) ......................................................... 17
21
     Standard Guar. Ins. Co. v. Quanstrom,
22      555 So.2d 828 (Fla. 1990) ..................................................................................... 1
23   Federal Statutes
24
     15 U.S.C. § 15(a) .................................................................................................... 1, 7
25
     28 U.S.C.
26      § 1961(a) .......................................................................................................... 6, 18
27      § 1961(b)........................................................................................................ 18, 19
28
                                                                                  PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                                  - iv -                 ATTORNEYS’ FEES AND EXPENSES
                                                                                        CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 6 of 24 Page ID
                                #:14382


 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2          After nearly five years of litigation, Plaintiffs Trendsettah USA, Inc. and
 3   Trend Settah, Inc. (together, “Trendsettah” or “Plaintiffs”) have prevailed in this
 4   dispute, on every important issue. Over those five years, Trendsettah’s counsel has
 5   not received a penny of compensation for their efforts. They are now entitled to
 6   collect their due, along with all disbursements and statutory costs they and their
 7   client made over the course of this litigation. Trendsettah is also entitled to
 8   postjudgment interest on the April 14, 2016 judgment, which the Ninth Circuit
 9   confirmed was the correct one.
10          Trendsettah is entitled to recover attorneys’ fees both under the terms of the
11   Private Label Agreement—which Swisher drafted and both sides affirmatively
12   agreed to—and under 15 U.S.C. § 15(a), even though the parties did not agree to it.
13   Because Florida law governs the parties’ agreed fee-shifting provision, Trendsettah
14   is further entitled to a 2.0 multiplier of its fees for this contingency case (i.e.,
15   $11,125,134), even if in retrospect the Court determines that Trendsettah’s
16   “likelihood of success was approximately even at the outset.” Standard Guar. Ins.
17   Co. v. Quanstrom, 555 So.2d 828, 834 (Fla. 1990). If the Court more accurately
18   “determines that success was unlikely at the outset of the case,” then Plaintiffs
19   should receive up to a 2.5 multiplier (i.e., $13,906.417.50). Id. Indeed, since the
20   date of the Court’s first ruling on Plaintiffs’ entitlement to a multiplier, the Florida
21   Supreme Court has endeavored to “make clear” that in fee-shifting contingency
22   cases under Florida law, “there is not a ‘rare’ and ‘exceptional’ circumstances
23   requirement before a contingency fee multiplier can be applied.” Joyce v. Federated
24   Nat’l Ins. Co., 228 So. 3d 1122, 1125 (Fla. 2017). Furthermore, the Court’s
25   articulated rationale for not granting Plaintiffs a multiplier in the last round—
26   Plaintiffs’ limited success—is no longer true.
27          At this juncture it is clear that Plaintiffs have achieved an unbridled success,
28   against long odds, and extremely efficiently—probably more efficiently than any
                                                              PLAINTIFFS’ POST-MANDATE MOTION FOR
                                              -1-                    ATTORNEYS’ FEES AND EXPENSES
                                                                    CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 7 of 24 Page ID
                                #:14383


 1   successful antitrust case in history. It would be unjust to issue a fee award that fails
 2   to reflect and reward that success and efficiency.
 3                               PROCEDURAL BACKGROUND
 4           A. The Jury’s Verdict and Result of the Post-trial Motions
 5           Trendsettah won the jury’s verdict on all claims that were tried, resulting in a
 6   judgment for $44,446,482.00, plus costs, fees, and postjudgment interest.
 7   (Judgment entered April 14, 2016 (ECF No. 216).) The Court subsequently granted
 8   in part Swisher’s post-trial motion for judgment as a matter of law, holding that
 9   Swisher was entitled to a new trial on the antitrust claims due to a perceived error in
10   the jury instructions. (Order entered August 17, 2016 (ECF No. 262).) Thereafter,
11   in light of the Ninth Circuit’s ruling in Aerotec Int’l, Inc. v. Honeywell Int’l, Inc.,
12   836 F.3d 1171 (9th Cir. 2016), the Court granted Swisher’s motion for
13   reconsideration of the prior summary judgment order, concluding that Swisher was
14   entitled to judgment as a matter of law against Trendsettah’s antitrust claims for
15   both actual and attempted monopolization. (Order entered Nov. 9, 2016 (ECF No.
16   274).) The judgment against Plaintiffs’ antitrust claims effectively resulted in a final
17   judgment whereby Trendsettah had succeeded only on its two contractual causes of
18   action, and failed on its two antitrust causes of action. (Id.)
19           B.   Trendsettah’s Prior Motion for Attorneys’ Fees
20           Having prevailed only on its contractual claims, Trendsettah filed a motion to
21   recover its attorneys’ fees, costs, and disbursements pursuant to the fee-shifting
22   provision found in the two “Private Label Agreements” that had governed the
23   parties’ relationship. (Mot. for Attorneys’ Fees (ECF No. 284).) The Court granted
24   in part and denied in part that motion. (Amended Order entered Feb. 28, 2017
25   (hereafter “Fee Order”) (ECF No. 341).) In that order, the Court held, inter alia,
26   that:
27           (A) Trendsettah was not entitled to recover fees for the time devoted solely to
28                antitrust issues;
                                                           PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                -2-               ATTORNEYS’ FEES AND EXPENSES
                                                                 CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 8 of 24 Page ID
                                #:14384


 1         (B) Trendsettah’s claimed number of hours was otherwise reasonable;
 2         (C) Counsel were not entitled to the $870/$670 hourly rate proposed by their
 3             expert witness, because they were not antitrust lawyers;
 4         (D) Nor were counsel entitled to their expert’s proposed alternative rate of
 5             $800/$600 which was for “all commercial partners” (emphasis in Fee
 6             Order);
 7         (E) Counsel should instead receive the third-quartile rate for “litigation
 8             partners” and “associates,” of $744/$510;
 9         (F) Trendsettah was not entitled to a multiplier under Florida law because
10             although five of the six factors for such an adjustment were present,
11             Plaintiffs had fallen short on the sixth factor, the “results obtained”;
12         (G) Trendsettah was entitled to recover its disbursements and costs, except for
13             half of its expert witness’s fee ($193,006.92), because Plaintifs were
14             unsuccessful on their antitrust claims.
15   Accordingly, the Court approved a fee award covering 2,953.9 hours for Gaw |
16   Poe’s attorneys, plus 1,079.2 hours of contract-attorney time, for a total amount of
17   $2,130,822.15. (Fee Order at 18.) The Court also awarded $447,723.08 for
18   disbursements, and $938,744.63 in prejudgment interest. (Id. at 20-21.) The final
19   result was thus a partial win of $12,579,968.86.
20         C. The Appeal and Mandate
21         Trendsettah appealed the judgment against its antitrust claims (ECF No. 346),
22   and Swisher cross-appealed, contending that the contract verdict should be vacated
23   as well. (ECF No. 345). To assist on the appeal, Trendsettah engaged the renowned
24   Washington, D.C.-based firm of Goldstein & Russell to serve as co-counsel with
25   Gaw | Poe. (Poe Decl. ¶ 2.) Two years later, the Ninth Circuit agreed with
26   Trendsettah, finding that the jury had been properly instructed, and that the jury’s
27   verdict should be reinstated. (See ECF No. 349 (Mem. Dispo.).) The Panel also
28   granted Trendsettah’s request that this Court—rather than the appellate
                                                         PLAINTIFFS’ POST-MANDATE MOTION FOR
                                              -3-               ATTORNEYS’ FEES AND EXPENSES
                                                               CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 9 of 24 Page ID
                                #:14385


 1   commissioner—determine the appropriate amount of attorneys’ fees on remand,
 2   based on the Court’s long experience with Plaintiffs’ counsel, and familiarity with
 3   the case. (Id. ¶ 3, Ex. 1.)
 4         Swisher thereafter filed a petition for panel rehearing and rehearing en banc,
 5   which was denied on April 18, 2019, when none of the judges on the Circuit deemed
 6   the petition sufficiently meritorious to warrant review. (Poe Decl. ¶ 4.) Swisher
 7   was not finished though. Professing its intention to petition for certiorari, Swisher
 8   filed a motion to stay issuance of the Ninth Circuit’s mandate, which the court
 9   granted the next day, prior to hearing from Trendsettah. (Id. ¶ 5.) Trendsettah then
10   filed its own motion for issuance of the mandate, explaining that Swisher’s avowed
11   certiorari petition neither presented a substantial question for the high Court’s
12   review, nor was supported by good cause for stay of enforcement. (Id. ¶ 6.) On
13   June 24, 2019, the Panel agreed, ordering issuance of the mandate, which the clerk
14   issued the same day. (ECF No. 353.)
15                                       ARGUMENT
16         To facilitate the Court’s review, Trendsettah first sets out each of the
17   components of its request in this motion, then separately sets forth the legal
18   justification for each.
19   I.    THE COMPONENTS OF TRENDSETTAH’S REQUEST.
20         A. Attorneys’ Fees
21         Trendsettah is entitled to a basic lodestar of $5,562,567.00 in fees, for the
22   work of both Gaw | Poe LLP and Goldstein & Russell, and for the contract attorneys
23   who were necessarily engaged to digest the over 700,000 pages of documents
24   produced by the litigants in this case. Trendsettah’s counsel are entitled to recover
25   at the current hourly rates for attorneys of their experience, background, and skill.
26   The claimed hours and rates for each attorney are set forth below. An analysis of
27   those hours and rates, and an explanation of their reasonableness, is set forth in
28   paragraphs 18-102 of the supporting expert declaration of Gerald Knapton, a partner
                                                         PLAINTIFFS’ POST-MANDATE MOTION FOR
                                              -4-               ATTORNEYS’ FEES AND EXPENSES
                                                               CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 10 of 24 Page ID
                                 #:14386


 1   in the Los Angeles office of Ropers, Majeski, Kohn & Bentley, who has 27 years’
 2   experience in analyzing and opining on the reasonableness of attorney fee claims,
 3   including having been qualified as a testifying expert on fees in more than 50
 4   matters. (See Decl. of Gerald Knapton ¶¶ 18-102.)
 5
                  Attorney                Hours                  Rate                   Total
 6
                        Gaw | Poe LLP
 7
         Mark Poe                              2,044.0              $1,000            $2,044,000.00
 8       Randolph Gaw                             981.8             $1,000              $981,800.00
 9       Victor Meng                           1,483.3                $855            $1,140,124.50
10       Samuel Song                              733.6               $855              $571,366.00
11       Flora Vigo                                40.1               $855                $34,285.50
12                Goldstein & Russell, P.C.
13       Eric Citron                              332.3             $1,000              $ 332,300.00
14       Charles Davis                          199.25                $600              $119,550.00
15       Kevin Russsell                              5.5            $1,000                 $5,500.00

16       Erica Evans                               22.3               $350                 $7,805.00
                       Contract Attorneys
17
         Combined                                           $243-315                    $325,836.00
18
         Totals                                                                      $5,562,567.001
19
20            As previewed, Trendsettah is entitled to at least a 2.0 multiplier of this amount
21   (i.e., $11,125,134), given that the success it acheived was “unlikely at the outset of
22   the case,” or at best “approximately even,” and given that Trendsettah has now
23   established all six factors entitling it to a multiplier under governing Florida law.
24   See (Fee Order at 19); Joyce v. Federated Nat’l Ins. Co., 228 So. 3d 1122 (Fla.
25   2017).
26
27   1
      With its reply brief, Trendsettah will supplement this total with a declaration setting forth the
     additional fees that were expended in preparing and briefing this motion and supporting papers,
28   which were not available to Mr. Knapton when he conducted his analysis.
                                                                 PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                     -5-                ATTORNEYS’ FEES AND EXPENSES
                                                                       CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 11 of 24 Page ID
                                 #:14387


 1            B.    Disbursements and Costs
 2            Trendsettah is entitled under the Private Label Agreements to recover all of its
 3   “disbursements” in this action. (See Poe Decl. ¶¶ 8-9, Ex. 2 at 10; 3 at 11.) The
 4   disbursements total $649,538.34. (See Poe Decl. ¶ 10, Ex. 4.) The $25,780.45 in
 5   recoverable statutory costs that Trendsettah incurred have already been taxed by the
 6   clerk (ECF No. 347), but the Ninth Circuit ordered an additional $556.10 in costs on
 7   the appeal, which Trendsettah will separately claim in its proposed judgment
 8   following resolution of this motion.
 9            C. Postjudgment Interest
10            Trendsettah is entitled to postjudgment interest from the date of the original
11   judgment until the date that Swisher satisfies the final judgment. That rate is 0.55%,
12   based on the weekly yield of the 1-year Constant Maturity Treasury bond for the
13   week ending April 8, 2016. 28 U.S.C. § 1961(a) (specifying the rate), 1961(b)
14   (specifying that interest is “computed daily to the date of payment”). As noted, the
15   April 14 judgment was for $44,446,482. Accordingly, the daily interest amounts to
16   $669.74.2 With 1,209 days between the date of the initial (and correct) judgment
17   and the date of the noticed hearing, Trendsettah is entitled to $809,715.66 in post-
18   judgment interest3, with an additional $669.74 to accrue each day until the judgment
19   is fully satisfied.
20   II.      TRENDSETTAH’S REQUESTED HOURS AND RATES ARE
21            REASONABLE.
22            A. Trendsettah Is Entitled to Recover Its Attorney Fees Under the Fee-
                 Shifting Provision of the PLAs, and Under the Clayton Act.
23
              When Swisher drafted the two PLAs that created and governed the
24
     relationship between these parties, it included a term titled “Attorneys’ Fees.” (Poe
25
     Decl. ¶¶ 8-9, Ex. 2 at 10; 3 at 11.) Under that term, the parties specifically agreed
26
     that they would “expeditiously reimburse” the other in “any action” in which one of
27
     2
         ($44,446,482 x .0055) / 365.
28   3
         $669.74 x 1,209
                                                           PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                 -6-              ATTORNEYS’ FEES AND EXPENSES
                                                                 CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 12 of 24 Page ID
                                 #:14388


 1   them was “judicially determined” to be in “default in performance or observance of
 2   any covenant herein,” and that the prevailing party was entitled to recover the fees it
 3   incurred “in pursuit of such judicial determination.” Id. In total, that provision
 4   reads:
 5            16.3 Attorneys’ Fees. In the event that either party shall bring any
              action upon any default in performance or observance of any covenant
 6            herein, the party judicially determined to be in such default shall
              indemnify the other against, or shall expeditiously reimburse such other
 7            party for, reasonable attorney’s fees (including disbursements)
 8            incurred in pursuit of such judicial determination…
 9   (Poe Declaration ¶¶ 8-9, Ex. 2 at 10, Ex. 3 at 11 (emphasis added).) As set forth
10   above, Trendsettah incurred $5,562,567.00 in fees in pursuit of precisely that
11   judicial determination, which is now the mandate of the Ninth Circuit.
12            Trendsettah is alternatively entitled to fees under Section 4 of the Clayton
13   Act, 15 U.S.C. § 15(a). This section makes “fee awards mandatory for prevailing
14   plaintiffs.” See Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 415 & n.5
15   (1978).
16            As between the two, the PLAs’ fee-shifting provision has priority, because the
17   parties specifically agreed to it. See, e.g., Medcom Holding Co. v. Baxter Travenol
18   Laboratories, 200 F.3d 518, 520 (7th Cir. 1999) (noting that the scope of
19   recoverable fees pursuant to the parties’ contract “covers more than what state
20   [statutory fee-shifting] law provides when the parties have not reached an
21   agreement.”); Cysco Enterprises, Inc. v. Hardeman Family Joint Venture, Ltd., 2002
22   WL 31833724, at *5 (Tex. App. Dec. 19, 2002) (“Parties are free to adopt a more
23   liberal (or more strict) standard for recovery of attorney’s fees in their contract than
24   the statute provides, and the appellate court is bound by their choice.”).
25            The long and the short of it is that Swisher specifically said that it would
26   “expeditiously reimburse” Trendsettah for fees it “incurred” in “any action” alleging
27   a default in performance. (Poe Decl. ¶¶ 8-9, Ex. 2 at 10, Ex. 3 at 11.) This is
28   precisely such an action, and Swisher will find no authority to support the notion
                                                            PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                 -7-               ATTORNEYS’ FEES AND EXPENSES
                                                                  CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 13 of 24 Page ID
                                 #:14389


 1   that as between two alternative bases for fee-shifting, the losing party is entitled to
 2   choose the one that minimizes its exposure. As explained in Joyce, the Florida
 3   Supreme Court has thoroughly considered and rejected the rationale by which
 4   federal courts have trended away from allowing mulitipliers in contingency cases.
 5   228 So. 3d at 1132 (“[W]ith all due deference to the United States Supreme Court,
 6   we do not accept the Dague majority’s rationale for rejecting contingency fee
 7   multipliers.”) (referencing Burlington v. Dague, 505 U.S. 557 (1992) (Scalia, J.).)
 8         B.   The Hours Trendsettah’s Counsel Expended Are Reasonable.
 9         A “district court must base its determination whether to award fees for
10   counsel’s work on its judgment as to whether ‘the work product … was both useful
11   and of a type ordinarily necessary to advance the … litigation.’” Armstrong v.
12   Davis, 318 F.3d 965, 971 (9th Cir. 2003) (quoting Webb. v. Bd. of Educ., 471 U.S.
13   234, 243 (1985)). A fee award “should cover ‘every item of service which, at the
14   time rendered, would have been undertaken by a reasonably prudent lawyer to
15   advance or protect his client’s interest’ in the case at bar.’” Twin City Sportservice,
16   Inc. v. Charles O. Finley & Co., Inc., 676 F.2d 1291, 1313 (9th Cir. 1982).
17         “In determining a reasonable number of hours, the Court must examine
18   detailed time records to determine whether the hours claimed are adequately
19   documented and whether any of them are unnecessary, duplicative or excessive.”
20   Adams v. City of Rialto, Nos. EDCV 04-155-VAP (SGLx), EDCV 04-1032 VAP,
21   2006 WL 7090890, at *9 (C.D. Cal. July 20, 2006). Some duplication is necessary
22   as “it is inherent in the process of litigating over time” and “cannot be a legitimate
23   basis for a fee reduction.” Moreno v. City of Sacramento, 534 F.3d 1106, 1112-13
24   (9th Cir. 2008). “It is only where the lawyer does unnecessarily duplicative work
25   that the court may legitimately cut the hours.” Id. at 1113.
26         Courts “should defer to the winning lawyer’s professional judgment as to how
27   much time he was required to spend on the case.” Id. at 1112. As the Ninth Circuit
28   recognizes: “[L]awyers are not likely to spend unnecessary time on contingency fee
                                                          PLAINTIFFS’ POST-MANDATE MOTION FOR
                                               -8-               ATTORNEYS’ FEES AND EXPENSES
                                                                CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 14 of 24 Page ID
                                 #:14390


 1   cases in the hope of inflating their fees. The payoff is too uncertain, as to both the
 2   result and the amount of the fee.” Moreno, 534 F.3d at 1112.
 3          Trendsettah does not anticipate that Swisher will dispute the reasonableness
 4   of the hours that Gaw | Poe and Goldstein & Russell expended on this case. (Poe
 5   Decl. ¶ 11.) Such criticism would be particularly unavailing given that in the same
 6   matter Swisher determined that it was necessary to engage two prominent national
 7   law firms to litigate the same issues. Those firms appear to have staffed dozens of
 8   lawyers to the same matter that was staffed by just six primary attorneys from
 9   Plaintiffs’ side.4
10          An itemization and categorization of the tasks performed in the pretrial and
11   trial phase by the four attorneys from Gaw | Poe, and of the tasks performed by both
12   Gaw | Poe and Goldstein & Russell in the appellate phase is set forth in paragraphs
13   42-66 of the Knapton Declaration. If the Court is interested to review individual
14   time entries, those are submitted as well, as Exhibits 6 and 7 to the Poe Declaration
15   and Exhibit D to the Citron Declaration.
16          Suffice it to say, the 6,926.35 hours billed by Trendsettah’s counsel over the
17   five years of this litigation—from the drafting of the complaint to obtaining the
18   Ninth Circuit’s mandate—is a small fraction of the hours that have been billed in
19   any comparable antitrust case. Perhaps the closest comparator is Masimo Corp. v.
20   Tyco Health Care Group, L.P., No. CV 02-4770 MRP (AJWx), 2007 WL 5279897,
21   at *7 (C.D. Cal. Nov. 5, 2007). There, a jury returned a Sherman Act verdict in the
22   plaintiff’s favor, yielding a $43.5 million judgment after trebling. Id. at *1. While
23   roughly the same as the result obtained by Trendsettah’s counsel, Masimo’s legal
24   team expended “approximately 23,000 hours of work” on the case, just to get
25   through the trial. Id. at *3. After excluding modest amounts for “efforts ancillary to
26
27   4
      Of course Plaintiffs do not know precisely how many lawyers from Akerman and Gibson Dunn
     have worked on this matter behind the scenes, but at least 17 attorneys from those firms have been
28   directly involved in email exchanges among counsel. (Poe Decl. ¶ 15)
                                                                PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                    -9-                ATTORNEYS’ FEES AND EXPENSES
                                                                      CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 15 of 24 Page ID
                                 #:14391


 1   the litigation,” “excessive mock trial and summary judgment exercises,” and the
 2   attendance at trial of a superfluous attorney, the Court held that the number of hours
 3   was reasonable. Id. at *6.
 4         Other examples of the time required to obtain a successful verdict in a
 5   Sherman Act case include:
 6         • Red Lion Med. Safety, Inc. v. General Elec. Co., No. 15-cv-308-RWS
 7             (E.D. Tex. 2017): Plaintiffs’ counsel claimed 11,863 hours to achieve the
 8             verdict in a Section 2 claim against General Electric. (Poe Decl. ¶ 16, Ex.
 9             8.)
10         • Shuffle Tech. Int’l v. Scientific Games Corp., No. 15-cv-3702 (N.D. Ill.
11             2018): Of two firms that represented the plaintiff in a successful Section 2
12             claim, the lead firm recorded 19,759 hours. (Poe Decl. ¶ 17, Ex. 9.)
13         • US Airways Inc. v. Sabre Holdings Corp., No. 11-cv-2725-LGS (S.D.N.Y.
14             2017): To recover a $15 million Sherman Act verdict, O’Melveney &
15             Myers reported that it had billed “more than 130,000 hours . . . to develop
16             facts and craft arguments to successfully prosecute this case.” (Poe Decl. ¶
17             18, Ex. 10 at 4 (emphasis added).) The firm accordingly requested a
18             “reasonable” fee award of more than $122,000,000. (Id. at 2.)
19         In sum, there can be no serious dispute that the number of hours claimed by
20   Trendsettah is reasonable.
21         C. The Rates Claimed By Trendsettah’s Counsel Are Also Reasonable.
22         As explained in the accompanying expert analysis of Mr. Gerald Knapton, the
23   hourly rates set forth for Trendsettah’s counsel in Section I.A. above are consistent
24   with prevailing market rates for similar-caliber litigators in the Central District of
25   California. (See Knapton Decl. ¶¶ 67-102.) To determine a reasonable hourly rate,
26   courts consider whether “the requested rates are in line with those prevailing in the
27   community for similar services by lawyers of reasonably comparable skill,
28   experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895-96 n.11 (1984).
                                                          PLAINTIFFS’ POST-MANDATE MOTION FOR
                                               - 10 -            ATTORNEYS’ FEES AND EXPENSES
                                                                CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 16 of 24 Page ID
                                 #:14392


 1   The relevant community is the forum in which the district court sits. Schwartz v.
 2   Sec’y of Health and Human Servs., 73 F.3d 895, 906 (9th Cir. 1995).
 3         In determining whether the requested rates are reasonable, courts may rely on
 4   declarations from counsel, rates found reasonable in comparable cases, and its own
 5   knowledge of hourly rates in the forum. ConsumerInfo.com, Inc. v. Money Mgmt
 6   Int’l, Inc., No. CV 07-04275 SJO(Ex), 2009 WL 52163, at *7 (C.D. Cal. Jan. 8,
 7   2009) (vacated on other grounds). Courts may also rely on survey data. In re Am.
 8   Apparel, Inc. S’holder Litig., No. CV10-06352 MMM (JCGx), 2014 WL 10212865,
 9   at *24 (C.D. Cal. July 28, 2014).
10         Importantly to this posture—where the attorneys will not recover their fees
11   until many years after they were incurred—the Court is to award fees based on the
12   current prevailing rates, for attorneys with the experience that the prevailing counsel
13   currently possess. See, e.g., Charlebois v. Angels Baseball LP, 993 F. Supp. 2d
14   1109, 1119 n.6 (C.D. Cal. 2012) (observing that “for the fee award to be reasonable,
15   it must be based on current, rather than historic, hourly rates.”) (citing Missouri v.
16   Jenkins, 491 U.S. 274, 284 (1989) and collecting authority). As the Supreme Court
17   observed in Missouri v. Jenkins, “[c]learly, compensation received several years
18   after the services were rendered—as it frequently is in complex civil rights
19   litigation—is not equivalent to the same dollar amount received reasonably promptly
20   as the legal services are performed, as would normally be the case with private
21   billings.” 491 U.S. at 284; see also Rutti v. Lojack Corp., No. 06-cv-350-DOC-JCX,
22   2012 WL 3151077, at *11 (C.D. Cal. July 31, 2012) (“it is well-established that
23   counsel is entitled to current, not historic, hourly rates.”) Indeed, the Ninth Circuit
24   holds that it is an abuse of discretion not to either (A) use current rates, or (B) apply
25   a “prime-rate enhancement” to historical fees. Stetson v. Grissom, 821 F.3d 1157,
26   1166 (9th Cir. 2016).
27         The rates claimed in this fee motion are consistent with those that are actually
28   paid by consumers of legal services provided by antitrust and complex civil
                                                          PLAINTIFFS’ POST-MANDATE MOTION FOR
                                               - 11 -            ATTORNEYS’ FEES AND EXPENSES
                                                                CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 17 of 24 Page ID
                                 #:14393


 1   litigators in the Central District. (Knapton Decl. ¶¶ 82-89, Ex. 7 at 71, Ex. 8 at 1.)
 2   Mr. Knapton has developed his opinion as to the reasonable rates for Trendsettah’s
 3   counsel based on multiple sources, including the “2018 Real Rate Report,” which
 4   identifies attorney rates by location, experience, firm size, areas of expertise, and
 5   industry, as well as specific practice areas, and is based on actual legal billing,
 6   matter information, and paid invoices from more than 80 companies, as well as the
 7   Thompson-Reuters “Legal Billing Reports,” which are compiled from fee
 8   reimbursement submissions under penalty of perjury in Chapter 11 bankruptcy
 9   matters in federal court. (Id. ¶¶ 79-82, 88-89.)
10         In adjudicating the prior fees motion, the Court agreed that Trendsettah’s
11   counsel were entitled to rates in the “third quartile” of their peers who practice at
12   large firms in Los Angeles, but declined to award rates charged by either antitrust
13   lawyers or “all commercial partners,” instead lumping counsel in with standard
14   “litigation” partners. (Fee Order at 15-16.) In declining to award the antitrust rate,
15   the Court cited the absence of “antitrust experience” claimed on the profile pages of
16   Gaw | Poe’s attorneys. (Id.)
17         Counsel’s failure to tout their antitrust experience is merely a failure of
18   marketing, not experience, and court records speak for themselves. Over the last
19   five years, in addition to this case, Gaw | Poe has served as lead Plaintiffs’ counsel
20   in the following antitrust actions: ABC Distributing v. Living Essentials, 15-cv-
21   2064-NC (N.D. Cal.); U.S. Wholesale v. Living Essentials, 18-cv-1077-CBM (C.D.
22   Cal.); ABC Distributing v. Scandinavian Tobacco Gr., 18-cv-00140-PA (C.D. Cal.);
23   LA International v. Prestige Brands Holdings, Inc., 18-cv-06809-MWF (C.D. Cal.);
24   and Trepco Imports v. Arizona Beverages USA, LLC, 18-cv-2605-JGB (C.D. Cal.).
25   Accepting the maxim that one must practice a thing for 10,000 hours to become an
26   expert at it, Plaintiffs have billed more than 13,500 hours on these antitrust matters.
27   (Poe Decl. ¶ 19.)
28
                                                          PLAINTIFFS’ POST-MANDATE MOTION FOR
                                               - 12 -            ATTORNEYS’ FEES AND EXPENSES
                                                                CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 18 of 24 Page ID
                                 #:14394


 1            D. Trendsettah Is Entitled To At Least A 2.0 Multiplier Under
 2               Governing Florida Law.

 3            For decades, the Florida Supreme Court has held that in contingency cases
 4   where “a contract provides the basis for the court-awarded fee,” a court may apply a
 5   “contingency risk multiplier” or otherwise “award a greater fee based on the
 6   contingent nature of the fee agreement.” Bell v. U.S.B. Acquisition Co., 734 So. 2d
 7   403, 411-12 (Fla. 1999). As noted, since the time of the Court’s last ruling on this
 8   issue, the Florida Supreme Court confirmed that it is reversible error for a trial court
 9   to confine the contingency risk multiplier to “‘rare’ and ‘exceptional’
10   circumstances,” as some courts had been in the habit of doing. Joyce, 228 So. 3d at
11   1123. As the Court had previously explained:
12              [T]he primary policy that favors the consideration of the multiplier is
13              that it assists parties with legitimate causes of action . . . in obtaining
14              competent legal representation even if they are unable to pay an
15              attorney on an hourly basis. In this way, the availability of the
16              multiplier levels the playing field between parties with unequal
17              abilities to secure legal representation.”
18   Bell, 734 So. 2d at 411.
19            The virtues of this “primary policy” in favor of a multiplier are on full display
20   here. Trendsettah had continuously been unable to secure representation until it
21   found the undersigned,5 and even then faced an opponent with virtually unlimited
22   resources, who in succession retained the largest firm in Florida, and then one of the
23   largest in California, to fight off Trendsettah’s “legitimate causes of action.” Id.
24            In Joyce, the Florida Supeme Court reiterated the factors “for determining
25   whether a contingency fee multiplier is warranted” in the context of a contractual
26   fee-shifting provision, listing them as:
27              (1) whether the relevant market requires a contingency fee multiplier
28   5
         See Decl. of Tatum Hilmoe ¶¶ 2-6; Decl. of Ramzy Rahib ¶¶ 2-6.
                                                               PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                   - 13 -             ATTORNEYS’ FEES AND EXPENSES
                                                                     CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 19 of 24 Page ID
                                 #:14395


 1           to obtain competent counsel; (2) whether the attorney was able to
 2           mitigate the risk of nonpayment in any way; and (3) whether any of
 3           the factors set forth in Rowe are applicable, especially the amount
 4           involved, the results obtained, and the type of fee arrangement
 5           between the attorney and his client.
 6   228 So. 3d at 1124 (referring to Florida Patient’s Comp. Fund v. Rowe, 472 So.2d
 7   1145 (Fla. 1985).)
 8         Where those factors weigh in the prevailing plaintiff’s favor, Joyce further
 9   recited the framework by which a trial court should select an appropriate multiplier:
10           If the trial court determines that success was more likely than not at
11           the outset, it may apply a multiplier of 1 to 1.5; if the trial court
12           determines that the likelihood of success was approximately even at
13           the outset, the trial judge may apply a multiplier of 1.5 to 2.0; and if
14           the trial court determines that success was unlikely at the outset of the
15           case, it may apply a multiplier of 2.0 to 2.5.
16   Id. at 1125.
17         In its order on Trendsettah’s prior motion, the Court analyzed the several
18   factors “for determining whether a contingency fee multiplier is warranted,” id. at
19   1124, and found that they were all satisfied except for the “results obtained” factor.
20   (Fee Order at 19.) The Court found this factor lacking based on its award of
21   summary judgment against the three business-tort causes of action that had been
22   pled in the complaint, and because “the Court overturned [Trendsettah’s] antitrust
23   verdict,” thereby drastically reducing the results Trendsettah obtained in the case,
24   i.e., its damages. (Id. (further observing that the antitrust claims “occupied a
25   significant amount of the case.”).)
26         Of course this assessment of the “results obtained” is no longer apt. The
27   Ninth Circuit concluded that the jury had been properly instructed, even if (contrary
28   to fact) Swisher had ever litigated the matter under its newfound “refusal to deal”
                                                          PLAINTIFFS’ POST-MANDATE MOTION FOR
                                              - 14 -             ATTORNEYS’ FEES AND EXPENSES
                                                                CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 20 of 24 Page ID
                                 #:14396


 1   theory of the case. (See Mem. Dispo. at 4 (ECF No. 349).) The Ninth Circuit
 2   further held that there was no “mismatch” between Plaintiffs’ damages argument
 3   and Swisher’s liability for actual monopoly, because the jury was free to pair (A)
 4   Swisher’s theory of the scope of the relevant market, with (B) Trendsettah’s theory
 5   of national damages. (Id. at 5.) Finally, the Ninth Circuit affirmed this Court’s
 6   rejection of Swisher’s JMOL arguments that Trendsettah (1) could not prove
 7   attempted monopoly, and (2) had failed to prove antitrust injury. (Id. at 5-6.) In
 8   short, the “results obtained” by Trendsettah are an unmitigated success, now that the
 9   dust has settled.
10         That leaves only the Court’s prior observation that the results obtained by
11   Trendsettah were limited due to the fact that the Court granted summary judgment
12   against the trade libel, tortious interference with contract, and intentional
13   interference with prospective economic relations claims. (Fee Order at 19.)
14   Respectfully, the Court did not cite any authority for the notion that the elimination
15   of those causes of action had any impact on the actual or potential “results” of the
16   case, or that a multiplier is reserved for those rare and exceptional cases in which the
17   plaintiff wins on literally every cause of action it pled. The fact of the matter is that
18   those three business torts were an afterthought once Trendsettah’s antitrust claims
19   survived Swisher’s pleadings motion. (ECF No. 40.) Reviewing the docket and
20   counsel’s time records, the Court will see that those claims are scarcely mentioned
21   anywhere except in the summary judgment papers, where they took up just two
22   pages of Swisher’s 25-page summary judgment brief, (ECF No. 67-1 at 22-24), and
23   warranted only one page of protest in Trendsettah’s 23-page opposition brief. (ECF
24   No. 80 at 21-22.)
25         Of course the reason so little ink or effort was spilled on those claims is that
26   they were insignificant to the potential “results [to be] obtained.” Indeed, those
27   claims were so inconsequential to the dispute that Plaintiffs did not even bother
28   asking their expert to opine on either liability or an amount of associated damages
                                                          PLAINTIFFS’ POST-MANDATE MOTION FOR
                                               - 15 -            ATTORNEYS’ FEES AND EXPENSES
                                                                CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 21 of 24 Page ID
                                 #:14397


 1   for them. (See Declaration of DeForest McDuff ¶ 6 (describing the scope of his
 2   engagement and the opinions he intended to offer) (ECF No. 84).)
 3          Consideration of the “results obtained” means just that: results. In a case
 4   where prospective injunctive relief is not at issue, the only meaningful result from a
 5   Plaintiffs’ perspective is the amount of money it is awarded when the jury comes
 6   back. No one in his right mind would reason that the “results” for Trendsettah
 7   would have been better if it had won all seven causes of action it pled, but received a
 8   judgment for only the $200,000 that Swisher held out as the top-line damages.
 9   Equally, no one could rationally contend that Trendsettah would have achieved a
10   poor result if it had lost every claim except attempted monopoly, but still won a
11   $44,000,000 judgment.
12          This pragmatic assessment of “results” is the approach followed by Florida
13   courts. In Peterson v. Hecht Consulting Corp., for example, the appellate court held
14   that a fee award should be reduced under the “results obtained” factor where the
15   prevailing party lost “its most lucrative count” at summary judgment, but charged
16   ahead with devoting “an exorbitant amount of time” to its remaining contract claim,
17   ultimately recovering just $3,000, which was “less than amounts offered by
18   Appellants at the onset of the litigation.”6 226 So. 3d 999, 1001-02 (Fla. Dist. Ct.
19   App. 2017). Similarly, in Eckhardt v. 424 Hintze Mgmt., L.L.C., the court held that
20   the poor “results obtained” were a basis for reduction where the plaintiff recovered
21   only $4,250 on a total of less than $18,000 in controversy. 969 So.2d 1219, 1222
22   (Fla. Dist. Ct. App. 2007).
23          The same rationale is followed in determining appropriate fee awards in
24   federal cases—it is the degree of “relief” that matters, not the number of causes of
25   action won or lost. In Hensley v. Eckerhart, for example, the Supreme Court
26
27   6
       On this point, the Court may recall Swisher’s rejection of Plaintiffs’ proposal for a settlement
     conference following denial of its summary judgment motion, instead professing its preference for
28   trial. (Poe Decl. ¶ 20, Ex. 11 (Tr. of Summ. J. Hr’g. at 31:19-32:11).)
                                                                PLAINTIFFS’ POST-MANDATE MOTION FOR
                                                   - 16 -              ATTORNEYS’ FEES AND EXPENSES
                                                                      CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 22 of 24 Page ID
                                 #:14398


 1   observed that “[w]here a lawsuit consists of related claims, a plaintiff who has won
 2   substantial relief should not have his attorney’s fee reduced simply because the
 3   district court did not adopt each contention raised,” and emphasized that “[a]gain,
 4   the most critical factor is the degree of success obtained.” 461 U.S. 424, 440, 436
 5   (1983); see also Pappert v. Mobilinium Assocs. V., 512 So. 2d 1096, 1098-99 (Fla.
 6   Dist. Ct. App. 1987) (quoting Hensley and observing: “We fail to see any
 7   significance in the fact that the Chapter 723 violations were alleged in different
 8   counts.”).
 9          Given that all of the factors identified in Joyce weigh in Trendsettah’s favor,
10   the next step is to determine the appropriate multiplier, which requires the Court to
11   reflect back on its assessment of Trendsettah’s prospects at the “outset of the case.”
12   228 So. 3d at 1124-25. According to an Antitrust Litigation Report published in
13   April 2019, of the 182 cases with antitrust claims (excluding ones brought by the
14   Department of Justice or the Federal Trade Commission) that did not settle between
15   2016 and 2018, defendants won 91.7% of them by summary judgment or judgment
16   on the pleadings. (Poe Decl. ¶ 21, Ex. 12 at 22-23.) Given the difficulty of
17   prevailing on Section 2 claims in general, let alone a Section 2 claim against the
18   world’s largest cigar maker, represented by a 600-person national powerhouse,
19   Plaintiffs presume that the Court’s first impression was not that “success was more
20   likely than not.” Id. at 1125. No one would have thought that, including Swisher
21   and its lawyers. The truth is that success—particularly the smashing success that
22   has now been achieved—was distinctly unlikely at that point, which the controlling
23   precedent says would suggest “a multiplier of 2.0 to 2.5.” Id. Loathe to sell
24   themselves short even with an eye to their prospects back in those early days,
25   Plaintiffs would welcome even the low end of that range.
26   III.   TRENDSETTAH IS ENTITLED TO ALL OF ITS DISBURSEMENTS.
27          As the Court recognized in its prior order, the PLAs further entitle
28   Trendsettah to recover all of its “disbursements.” (Fee Order at 20.) The Court
                                                         PLAINTIFFS’ POST-MANDATE MOTION FOR
                                              - 17 -            ATTORNEYS’ FEES AND EXPENSES
                                                               CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 23 of 24 Page ID
                                 #:14399


 1   reviewed Trendsettah’s itemized disbursements and “[did] not identify any
 2   unreasonable expenses.” (Id.) The Court nevertheless halved the disbursements that
 3   Trendsettah made to its expert witness, on the ground that because it lost the
 4   antitrust claims, “Trendsettah cannot recover fees for [Dr. McDuff’s] antitrust
 5   work.” (Id.) Now that that predicate no longer holds, Trendsettah is entitled to the
 6   entirety of its disbursements.
 7         The disbursements (including additional minimal expenses incurred for the
 8   appeal, and in support of this motion) are itemized at Exhibit 4 to the Poe
 9   Declaration. The new tally is $649,538.34.
10   IV.   TRENDSETTAH IS ENTITLED TO POST-JUDGMENT INTEREST
           FROM THE DATE OF THE INITIAL JUDGMENT.
11
12         Trendsettah is entitled to post-judgment interest at the rate specified in 28
13   U.S.C. § 1961(a), which here is a meager 0.55%. As calculated supra at 2, that
14   amount is $669.74 per day, or $809,715.66 between the date of the April 14, 2016
15   judgment and the date of the noticed hearing. On the assumption that Swisher
16   declines to pay its debt on that day, its balance will grow by an additional $669.74
17   per day until the judgment is fully satisfied. 28 U.S.C. § 1961(b).
18         Anticipating that Swisher will argue that Trendsettah is not entitled to post-
19   judgment interest because the April 14 Judgment was superseded by the December
20   14, 2016 Amended Judgment (ECF No. 296), the Ninth Circuit has already
21   considered and rejected that argument. In AT&T v. United Computer Systems, it
22   held as follows:
23           Where a prior judgment awarding damages has been vacated pursuant
24           to the actions of an ultimately losing party, equitable principles favor
25           calculating the interest in a manner that more fully compensates the
26           prevailing party. Any other result would penalize the prevailing party,
27           and in certain circumstances might also encourage losing parties to
28
                                                         PLAINTIFFS’ POST-MANDATE MOTION FOR
                                              - 18 -            ATTORNEYS’ FEES AND EXPENSES
                                                               CASE NO. 8:14-CV-01664-JVS (DFMX)
Case 8:14-cv-01664-JVS-DFM Document 363 Filed 07/08/19 Page 24 of 24 Page ID
                                 #:14400


 1           instigate postjudgment litigation so they can reap the benefits of a low
 2           interest rate.
 3   98 F.3d 1206, 1211 (9th Cir. 1996). If there is any circumstance in which a losing
 4   party would be encouraged to “instigate postjudgment litigation so they can reap the
 5   benefits of a low interest rate,” id., it is the one here, where Swisher has essentially
 6   been in possession of a $44 million free-money loan from Trendsettah for over three
 7   years. For Swisher to suggest that the interest on that loan should be reduced from a
 8   measly 0.55% to a flat 0.0% would be contrary to the equitable principles
 9   announced by the Ninth Circuit in AT&T.
10                                       CONCLUSION
11         For the foregoing reasons, Trendsettah respectfully requests that the Court
12   award: (1) attorney’s fees in the amount of $11,125,134.00, (2) reimbursement of
13   $649,538.34 in expenses, and (3) $809,715.66 in postjudgment interest, with an
14   additional $669.74 to be added to its tab each day until it satisfies the judgment.
15
16    Dated: July 8, 2019                          GAW | POE LLP
17
18                                                 By:
                                                         Mark Poe
19                                                       Attorneys for Plaintiffs
                                                         Trendsettah USA, Inc. and Trend
20                                                       Settah, Inc.
21
22
23
24
25
26
27
28
                                                          PLAINTIFFS’ POST-MANDATE MOTION FOR
                                               - 19 -            ATTORNEYS’ FEES AND EXPENSES
                                                                CASE NO. 8:14-CV-01664-JVS (DFMX)
